                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MIGUEL MONTANEZ,

                       Petitioner,

       v.                                                          CIVIL ACTION
                                                                    NO. 16-2127

MIKE CLARK, et al.,

                       Respondents.

                                        ORDER

       AND NOW, this 26th day of October, 2018, upon careful and independent

consideration of the petition for writ of habeas corpus, and after review of the Report and

Recommendation of United States Magistrate Judge Carol Sandra Moore Wells, with no

objections filed, it is hereby ORDERED as follows:

       1. The Report and Recommendation (Docket No. 9) is APPROVED and

            ADOPTED.

       2. The petition for writ of habeas corpus (Docket No. 1) is DENIED without an

            evidentiary hearing.

       3. The clerk of court is directed to close the case.



                                                     BY THE COURT:


                                                     s/s JEFFREY L. SCHMEHL, J.
                                                     Jeffrey L. Schmehl, J.
